Filed 3/29/22 P. v. Newton CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

 THE PEOPLE,
                                                                                             F081825
             Plaintiff and Respondent,
                                                                                 (Super. Ct. No. 4003736)
                    v.

 AUSTIN DAVID JACOB NEWTON,                                                               OPINION
             Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Stanislaus County. Robert B.
Westbrook, Judge.
         Francine R. Tone, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California for Plaintiff and
Respondent.
                                                        -ooOoo-




         *   Before Detjen, Acting P. J., Snauffer, J. and De Santos, J.
                          STATEMENT OF APPEALABILITY
       This appeal is from a judgment that finally disposes of all issues between the
parties. (Pen. Code, § 1237;1 Cal. Rules of Court, rule 8.204(a)(2)(B).)
                              STATEMENT OF THE CASE
A.     Case No. CR-20-007715
       Pursuant to a complaint filed on August 14, 2020, in case No. CR-20-007715,
Newton was charged with felony intimidating a witness with force or fear or threat of
force or fear (§ 136.1, subd. (c)(1); count 1) and misdemeanor petty theft (§ 484,
subd. (a); count 2).
       On September 21, 2020, the parties negotiated a plea wherein Newton pled no
contest to one misdemeanor count of dissuading a witness. (§136.1, subd. (a)(1).)
Newton was sentenced to 365 days in custody. Newton appealed and was granted a
certificate of probable cause. The appeal related to case No. CR-20-007715 has been
transferred to the Appellate Division of the Stanislaus County Superior Court per order of
this court dated April 14, 2021.
B.     Case No. 4003736
       On July 6, 2017, in an older and unrelated case, Newton was charged with felony
grand theft. (§ 487, subd. (a).) On October 17, 2017, after a plea, he was sentenced to a
two-year term, one year in county jail and one year on mandatory supervision, pursuant
to section 1170, subdivision (h).
       On February 8, 2018, a petition to revoke mandatory supervision was filed. The
court revoked, reinstated, and modified mandatory supervision by imposing an additional
30 days in jail.
       On August 2, 2018, a second petition to revoke mandatory supervision was filed.
On September 10, 2018, Newton admitted the violation of mandatory supervision and the

       1   Subsequent statutory references are to the Penal Code.


                                              2.
previously imposed sentence of two years was ordered to be served in prison with credits
of 424 actual days plus 206 days of good time/work credits. Subsequently, a new
abstract of judgment was filed, which included three additional cases (none of which are
part of this appeal), for a total term of three years four months in state prison
       Newton was released from prison and on August 1, 2019, a petition to revoke post
release community supervision was filed. The post release community supervision was
revoked, reinstated, and modified to include 60 days in jail.
       On May 7, 2020, a second petition to revoke post release community supervision
was filed. On September 21, 2020, a hearing was held in conjunction with case No. CR-
20-007715 and other cases. Pursuant to a negotiated plea, the court revoked the post
release community supervision in case No. 4003736, Newton admitted the violation, the
court reinstated and modified the post release supervision and ordered Newton to serve
90 days in jail consecutive to the sentencing in case No. CR-20-007715. Newton appeals
from this case.
C.     Discussion Before Resolution
       On September 21, 2020, a hearing was set in case No. CR-20-007715. The post
release community supervision case (No. 4003736), was not on calendar that day. The
court calendar indicated the hearing was a pretrial hearing. The court minutes indicate
the matter was set for “pretrial” but the word “pretrial” is scratched out and the word
“prelim” was interlineated.
       At the September 21, 2020, hearing, Newton asked the court to inform him of all
pending cases. The court clerk indicated she had pulled a case ending in 310 and another
ending in 736 (No. 4003736). The court determined the case ending in 310 was a new
case regarding possession of methamphetamine and no complaint was available. The
court determined the case ending in 736 was a pending violation of post release
community supervision.



                                              3.
         Newton stated he wanted to plead no contest to all charges which included two
possessions of drug paraphernalia, one possession of methamphetamine, and one petty
theft. The court stated it did not have all cases before it. The district attorney also said a
new case for battery was pending for which a court case number was not yet available,
but she would resolve that case also, with a dismissal in exchange for restitution.
         Discussions were had about offers from the district attorney and a counteroffer
from Newton. When no negotiated plea was in sight, Newton stated he would proceed
with a preliminary hearing. The district attorney requested that the preliminary hearing
trail for 30 days and informed the court that she planned to amend the complaint to add a
section 211 robbery charge.
         Newton stated he wanted to plead no contest to and be sentenced on the petty
theft. The court indicated it could not take that plea bargain because another charge was
included.
         The parties went off the record and returned with a negotiated plea, as set forth
below.
D.       Resolution
         1.     Case No. 4003736
         Pursuant to the negotiated plea, Newton admitted the post release community
supervision violation in case No. 4003736. Pursuant to the terms of the negotiated plea,
the court revoked, reinstated, and modified the terms of the post release community
supervision and ordered Newton to serve 90 days in jail, consecutive to the sentencing in
case No. CR-20-007715. The court then went off the record to take the plea in case No.
CR-20-007715.
         2.     Case No. CR-20-007715
         In case No. CR-20-007715, before a preliminary hearing was conducted, Newton
pled no contest to one misdemeanor count of dissuading a witness. (§ 136.1,
subd. (a)(1).) In exchange for the plea, the parties agreed that the current charge would

                                               4.
not constitute a violation of probation and no charges would be filed in “P20008246.”
Newton was sentenced to 365 days in jail. The appeal related to case No. CR-20-007715
has been transferred to the Appellate Division of the Stanislaus County Superior Court
per order of this court dated April 14, 2021.
E.       Notice of Appeal
         On October 5, 2020, Newton filed a felony notice of appeal in case No. CR-20-
007715 without the assistance of counsel. The trial court granted a certificate of probable
cause.
         On November 20, 2020, Newton timely filed a notice of appeal in case
No. 4003736.
F.       Amended Notice of Appeal
         After counsel was appointed, counsel learned Newton intended to and desired to
appeal from both case Nos. CR-20-007715 and 4003736 and filed an amended notice of
appeal on November 20, 2020.
                                STATEMENT OF FACTS
         This case was resolved without a preliminary hearing or referral to a probation
officer for a report. Accordingly, no facts are available except as stated in the petitions
for violation of post release community supervision and complaints.
                             APPELLATE COURT REVIEW
         Newton’s appointed appellate counsel has filed an opening brief that summarizes
the pertinent facts, raises no issues, and requests this court to review the record
independently. (People v. Wende (1979) 25 Cal.3d 436.) The opening brief also includes
the declaration of appellate counsel indicating Newton was advised he could file his own
brief with this court. By letter on June 14, 2021, we invited Newton to submit additional
briefing. To date, he has not done so.




                                                5.
       Having undertaken an examination of the entire record, we find no evidence of
ineffective assistance of counsel or any other arguable error that would result in a
disposition more favorable to Newton.
                                     DISPOSITION
       The judgment is affirmed.




                                             6.